UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2483



GLENDA GAIL PARKER,

                                              Plaintiff - Appellant,

          versus


U.S. DEPARTMENT OF DEFENSE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-431-A)


Submitted:   April 30, 2004                   Decided:   May 14, 2004


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenda Gail Parker, Appellant Pro Se. Steven E. Gordon, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Glenda Gail Parker appeals the district court’s order

dismissing for want of jurisdiction Parker’s action challenging her

removal from employment and raising other claims. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Parker v.

Department of Def., No. CA-03-431-A (E.D. Va. Oct. 27, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -